Exhibit ASSET PURCHASE AGREEMENT by and among RAMBUS INC., RAMBUS INTERNATIONAL LTD., RAMBUS DELAWARE LLC, GLOBAL LIGHTING TECHNOLOGIES, INC., SOLID STATE OPTO LIMITED and GLOBAL LIGHTING TECHNOLOGIES, INC. Dated as of December 14, 2009 Table of Content Page ARTICLEI THE ACQUISITION TRANSACTIONS 2 1.1 Certain Definitions 2 1.2 Additional Defined Terms 7 1.3 Purchase and Sale of Assets 9 1.4 Assumption of Certain Liabilities; Transferred Employees 10 1.5 The Closing 11 1.6 Payment of Purchase Price; Instruments of Sale 11 1.7 Allocation of Purchase Price 12 ARTICLEII REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES 13 2.1 Organization; Power 13 2.2 Capital Structure 13 2.3 Subsidiaries 14 2.4 Authority 14 2.5 No Conflict 14 2.6 Consents 15 2.7 Tax Matters 15 2.8 Restrictions on Business Activities 16 2.9 Title to Properties; Absence of Liens and Encumbrances 16 2.10 Intellectual Property 17 2.11 Agreements, Contracts and Commitments 23 2.12 Interested Party Transactions 25 2.13 Governmental Authorization 25 2.14 Litigation 25 2.15 Environmental Matters 25 2.16 Brokers’ and Finders’ Fees 25 2.17 Employee Benefit Plans and Compensation 25 2.18 Insurance 28 2.19 Compliance with Laws 28 2.20 Export Control Laws 29 2.21 Solvency 29 2.22 Valid Title 29 2.23 Corrupt Practices 29 2.24 Complete Copies of Materials 29 2.25 Representations Complete 29 ARTICLEIII REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES 30 3.1 Organization; Power 30 3.2 Authority 30 3.3 Conflicts 30 i 3.4 Consents 31 3.5 Adequacy of Funds 31 3.6 Representations Complete 31 ARTICLEIV ADDITIONAL AGREEMENTS 31 4.1 Taking of Necessary Action; Further Action; Access to Information 31 4.2 Confidentiality 33 4.3 Expenses 33 4.4 Public Disclosure 34 4.5 Tax Matters 34 4.6 Licensed Intellectual Property Rights 35 4.7 Right of First Refusal 36 4.8 Covenant Not to Sue 37 4.9 Release of Transferred Employees 37 4.10 Non-Solicitation 37 ARTICLEV CONDITIONS TO THE ASSET PURCHASE 38 5.1 Conditions to Obligations of Each Party to Effect the Asset Purchase 38 5.2 Conditions to the Obligations of Buyer Parties 38 5.3 Conditions to the Obligations of Seller Parties 40 ARTICLEVI SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ESCROW 41 6.1 Survival of Representations, Warranties and Covenants 41 6.2 Indemnification 41 6.3 Indemnification Limitations 42 6.4 Escrow Arrangements 43 6.5 No Indemnification Limitations and Other Matters 44 ARTICLEVII AMENDMENT AND WAIVER 45 7.1 Amendment 45 7.2 Extension; Waiver 45 ARTICLEVIII GENERAL PROVISIONS 45 8.1 Notices 45 8.2 Interpretation 47 8.3 Counterparts 47 8.4 Entire Agreement; Assignment 47 8.5 Severability 47 8.6 Other Remedies 48 8.7 Governing Law 48 8.8 Rules of Construction 48 8.9 WAIVER OF JURY TRIAL 48 ii INDEX OF EXHIBITS AND SCHEDULES Exhibit Description ExhibitA Parker Employment Agreement Exhibit B Pickett Employment Agreement Exhibit C Bill of Sale Exhibit D License Agreement Exhibit E Copyright Co-Ownership Agreement Exhibit F Transition Services Agreement Exhibit G Referral Agreement Exhibit H Rohm& Haas Amendment Exhibit I-1 Form of Patent Assignment Exhibit I-2 Form of Copyright Assignment Exhibit J Escrow Agreement Schedules Description Disclosure Schedule Seller Disclosure Schedule Schedule I Seller Intellectual Property – Transferred Patents Schedule II Seller Intellectual Property – Transferred Know-How Schedule 1.3(b) Assumed Contracts Schedule 1.4(a) Assumed Liabilities Schedule 4.6-1 Certain Seller Party Patents Schedule 4.6-2 Excluded Entity List Schedule 5.2(b) Agreements to be Terminated at Closing The registrant agrees to furnish to the Securities and Exchange Commission upon request a copy of any omitted schedule or exhibit. iii THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of December 14, 2009 by and among, on the one hand, Rambus Inc., a Delaware corporation (“Buyer Parent”), Rambus International Ltd., a Cayman Islands corporation (“Buyer IP”), Rambus Delaware LLC, a Delaware limited liability corporation (“Buyer R&D,” and together with Buyer Parent and Buyer IP, the “Buyer Parties,” and each a “Buyer Party”), and, on the other hand, Global Lighting Technologies, Inc., a Cayman Islands corporation (“Seller Parent”), Solid State OPTO Limited, a British Virgin Island business company (“Seller IP”), and Global Lighting Technologies, Inc., an Ohio corporation (“Seller R&D,” and together with Seller Parent and Seller IP, the “Seller Parties,” and each a “Seller Party”). RECITALS A.Seller Parties currently are engaged in the Business in connection with the operation of their backlighting and illumination technology and manufacturing business. B.Seller Parent owns, directly or indirectly, all of the outstanding capital stock of Seller IP and Seller R&D, and accordingly will directly benefit from the transactions contemplated pursuant to this Agreement. C.Upon and subject to the terms and conditions set forth herein, Seller Parties desire to sell to Buyer Parties, and Buyer Parties desire to purchase from Seller Parties, certain intellectual property and other assets of the Seller Parties, and enter into certain related transactions, through (i)a purchase of certain intellectual property and other assets from Seller IP and Seller R&D and employment of certain employees of Seller R&D as specified in this Agreement (the “Asset Purchase”), (ii)the effectiveness of the licenses granted by Seller to Buyer IP hereunder, (iii) the effectiveness of the licenses granted by Buyer IP to Seller Parent pursuant to the License Agreement (collectively, the “License”), (iv) the effectiveness of that certain Copyright Co-Ownership Agreement entered into between Buyer Parent and Seller Parent (the “Copyright Co-Ownership”), (v) the commencement of the provision of services by Seller Parent and its Subsidiaries to Buyer Parent and its Subsidiaries, and by Buyer Parent and its Subsidiaries to Seller Parent and its Subsidiaries, pursuant to the Transition Services Agreement (the “Transition Services”), and (vi)the commencement of the provision of referral services by Buyer Parent to Seller Parent pursuant to the Referral Agreement (the “Referral Services,” and together with the Asset Purchase, License, Copyright Co-Ownership and Transition Services, the “Acquisition Transactions”). D.In connection with the Acquisition Transactions, Seller Parties, on the one hand, and Buyer Parties, on the other hand, desire to make certain representations, warranties, covenants and other agreements, and a portion of the consideration otherwise payable by the Buyer Parties in connection with the Asset Purchase shall be deposited by the Buyer Parties into an escrow account as security for the indemnification obligations set forth in this Agreement. E.Concurrently with the execution and delivery of this Agreement, as a material inducement to Buyer Parties to enter into this Agreement, Jeff Parker is entering into an offer letter for at-will employment with Buyer R&D and Chris Pickett is entering into an offer letter for at-will employment with Buyer Parent, each in substantially the forms attached hereto as ExhibitA (the “Parker Employment Agreement”) and ExhibitB (the “Pickett Employment Agreement”), setting forth the principal terms and conditions of their employment. NOW, THEREFORE, in consideration of the mutual agreements, covenants and other promises set forth herein, the mutual benefits to be gained by the performance thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, the parties hereby agree as follows: ARTICLEI THE ACQUISITION TRANSACTIONS 1.1Certain Definitions For all purposes of this Agreement, the following terms shall have the following respective meanings: “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such Person.As used in this definition, the term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through ownership of voting securities, by contract or otherwise. “Assumed Contracts” means those agreements between Seller Parties and a third Person listed on Schedule1.3(b) hereto or that become Assumed Contracts following the Closing Date in accordance with the provisions of this Agreement. “Business” means the research and development, prototyping, marketing, manufacturing of, and the licensing and delivery of intellectual property relating to, backlighting and illumination technologies tailored to the requirements of a wide range of formats and applications, including but not limited to, consumer electronic systems, automotive lighting systems and general lighting illumination applications in each case as such activities are presently conducted by Seller Parties. “Business Day(s)” means each day that is not a Saturday, Sunday or holiday on which banking institutions located in California are authorized or obligated by law or executive order to close. “Business Source Code” means, any software Source Code owned by Seller Parties or embodied, incorporated or used in the Business that is Transferred IP. “Code” means the U.S. Internal Revenue Code of 1986, as amended. “Environmental Laws” means any and all laws which prohibit, regulate or control any Hazardous Material or any Hazardous Material Activity, including without 2 limitation, the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the Resource Recovery and Conservation Act of 1976, the Federal Water Pollution Control Act, the Clean Air Act, the Hazardous Materials Transportation Act, the Clean Water Act and the Occupational Safety and Health Act. “Excluded Assets” means all assets owned by Sellers that are not Purchased Assets. “Governmental or Regulatory Body” means any court, tribunal, arbitrator or any government or quasi-governmental entity or municipality or political or other subdivision thereof, whether federal, state, city, county, local, provincial, foreign or multinational, or any agency, department, board, authority, bureau, branch, commission, official or instrumentality of any of the foregoing, including without limitation, the United States Patent and Trademark Office (the “PTO”) or equivalent authority anywhere in the world. “Hazardous Material” means any material, chemical, emission or substance that has been designated by any Governmental or Regulatory Body to be radioactive, toxic, hazardous, a pollutant, biohazardous, a medical waste, or otherwise a danger to health, reproduction or the environment. “Hazardous Materials Activities” mean the transportation, transfer, recycling, storage, use, treatment, manufacture, labeling, removal, remediation, release, exposure of others to, sale, or distribution of any Hazardous Material or any product or waste containing a Hazardous Material, or product manufactured with Ozone depleting substances, including, without limitation, any required payment of waste fees or charges (including so-called e-waste fees) and compliance with any recycling, product take-back or product content requirements. “Intellectual Property” means, collectively, Technology and Intellectual Property Rights. “Intellectual Property Rights” mean any or all common law or statutory rights in any of the following: (i)patents and applications and registrations therefor, certificates of invention, utility designs and all reissues, divisions, renewals, extensions, provisionals, substitutions, continuations and continuations-in-part thereof and foreign counterparts thereto (“Patents”); (ii) copyrights (whether or not registered), copyrights registrations and applications therefor, and all other rights corresponding thereto in any works of authorship (including software and firmware) throughout the world including moral and economic rights of authors and inventors, however denominated and regardless of medium of fixation or means of expression (“Copyrights”); (iii) rights in industrial designs and any registrations and applications therefor; (iv)mask work rights and registrations and applications for registration or renewal; (v) trade names, logos, trade dress, slogans, common law trademarks and service marks, trademark and service mark registrations and applications therefor and all goodwill associated therewith (“Trademarks”); (vi)trade secrets (including those trade secrets defined in the Uniform Trade Secrets Act and under corresponding foreign statutory and common law), business, technical and know-how information, show-how information, non-public information, and confidential information and rights to limit the use or disclosure thereof by any Person 3 including databases and data collections and all rights therein (“Trade Secrets”); and (vii)any similar or equivalent rights to any of the foregoing (as applicable) whether now known or hereafter recognized in any jurisdiction worldwide, arising out of, or associated with the foregoing. “Interested Party” means any officer, director or member of any Seller and any ancestor, sibling, descendant or spouse of any of such Persons, or any trust, partnership or corporation in which any of such Persons has or has had an interest. “Inventions” means any and all inventions, discoveries and disclosures that (i) underlie, are described in, are covered by and/or are included in any claim of the Transferred Patents, (ii) are subject matter capable of being reduced to a patent claim in a reissue or reexamination proceedings brought on any of the Transferred Patents, and/or (iii) could have been included as a claim in any of the Transferred Patents. “Knowledge” means the actual Knowledge after reasonable inquiry of the following individuals: Mang-Shiang Lee, Mike Mayer, Jeff Parker, Eddy Petric, Chris Pickett and Kurt Starkey. “Law” means any law, statute, rule, regulation, ordinance, directive, decree, codes, awards, Orders, and other pronouncement having the effect of law of any country or state, or of any Governmental or Regulatory Body. “Liability(ies)” means any direct or indirect liability, indebtedness, guaranty, claim, loss, damage, deficiency, assessment, obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued, absolute, known or unknown, contingent or otherwise. “Licensed Intellectual Property Rights” means all Intellectual Property Rights (other than Trademarks) owned, controlled, held in the name of, or sublicensable by any Seller immediately after Closing. “Lien” means any mortgage, lien, pledge, hypothecation, charge, preference, security interest, attachment, claim, contractual restriction, including transfer restrictions, put, call, right of first refusal, easement, servitude, right-of-way, option, warrant, conditional sale or installment contract or encumbrance of any kind and any financing lease involving substantially the same effect (including, with regard to any shares, any Liens that the issuer of such shares may have on such shares). “Made Available” means that Seller Parties have posted such materials to the virtual data room managed by Seller Parties and accessible to Buyer Parties and their representatives. “Material Adverse Effect” means any change, event, circumstance, condition or effect that, individually or in the aggregate with all other changes, events, circumstances, conditions or effects, is or could reasonably be expected to be materially adverse to (i)the Purchased Assets or (ii)the ability of Seller Parties to perform their obligations under this 4 Agreement and the Related Agreements or to consummate the Acquisition Transactions; provided, however, that none of the following shall be deemed to constitute, and none of the following shall be taken into account in determining whether there has been, or would reasonably be expected to be, a Material Adverse Effect: (i) changes in general economic conditions in the United States or any other country or region in the work, or changes in conditions in the global economy generally, or in conditions in the backlighting and illumination technology industry generally; (ii) changes in conditions in the financial markets, credit markets or capital markets in the United States or any other country or region in the world; (iii) changes in political conditions in the United States or any other country or region in the world; (iv) acts of war, sabotage or terrorism (including any escalation or general worsening of any such acts of war, sabotage or terrorism) in the United States or any other country or region in the world; (v) earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires or other natural disasters, weather conditions and other force majeure events; and (vi) changes in law or other legal or regulatory conditions (or the interpretation thereof). “Object Code” shall mean computer software, substantially or entirely in binary form, which is intended to be directly executable by a computer after suitable processing and linking but without the intervening steps of compilation or assembly. “Open Source Materials” means software or other material that is distributed as “free software,” “open source software” or under a similar licensing or distribution model (including but not limited to the GNU General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL), BSD licenses, the Artistic License, the Netscape Public License, the Sun Community Source License (SCSL) the Sun Industry Standards License (SISL) and the Apache License). “Optical Pattern Software” means all Software (excluding any commercially available, off the shelf, Third Party Software) owned, or held in the name of or used by, Seller IP and/or Seller RD for the design and further manufacture of a predetermined pattern of elements or deformities to cause light to be emitted from a light emitting panel assembly incorporating at least one optically conductive wave guide or an optically conductive wave guide by itself, where such optically conductive wave guide has at least (i) a greater cross sectional width than thickness, and (ii) a predetermined pattern of elements or deformities configured to cause light to be emitted. “Order” means any writ, judgment, decree, award, ruling, injunction or similar order of any Governmental or Regulatory Body, in each case whether preliminary or final. “Ordinary Course of Business” or “Ordinary Course” or any similar phrase means the ordinary course of business of the Business, consistent with Seller Parties’ past practices for the Business. “Person” means any individual, corporation, partnership, limited liability company, firm, joint venture, association, company, trust, unincorporated organization, Governmental or Regulatory Body or other entity. 5 “Registered Intellectual Property Rights” means Intellectual Property Rights that have been registered, applied for, filed, certified or otherwise perfected, issued, or recorded with or by any Governmental or Regulatory Body. “Related Agreements” means the Parker Employment Agreement, the Pickett Employment Agreement, the License Agreement, the Copyright Co-Ownership Agreement, the Transition Services Agreement, the Referral Agreement and the Bill of Sale. “Seller(s)” means Seller Parent, and/or its Subsidiaries (including Seller IP and Seller R&D) and/or their respective Affiliates. “Seller Intellectual Property” means any and all Intellectual Property that is owned by, held in the name of, or licensed to any Seller that is used in, held for, relating to, necessary for, otherwise benefiting, or would be infringed by the operation of, the Business, including but not limited to, all Intellectual Property listed or described on ScheduleI and Schedule II. “Shrink-Wrap Agreements” means generally commercially available licenses for Object Code (other than development tools and development environments) where such Object Code is available for a cost of not more than U.S. $5,000 for a perpetual license for a single user or work station (or $50,000 in the aggregate for all users and work stations). “Software” means any and all computer software and code, including assemblers, applets, compilers, Source Code, Object Code, data (including image and sound data), design tools, and user interfaces, in any form or format, however fixed.“Software” specifically includes Source Code listings and documentation. “Source Code” means computer software and code, in form other than Object Code form, including related programmer comments and annotations, help text, data and data structures, instructions and procedural, object-oriented and other code, which may be printed out or displayed in human readable form. “Subsidiary” means, with respect to any Person, any other Person, whether or not existing on the date hereof, in which such first Person, directly or indirectly, beneficially owns at least fifty percent (50%) of either the equity interest, or voting power of or in such other Person. “Technology” means any or all of the following instantiations or embodiments of the following in any form and embodied in any media: (i)works of authorship including computer programs, Source Code, and Object Code, whether embodied in Software, firmware or otherwise, architecture, documentation, designs, files, records and data, (ii)inventions (whether or not patentable), discoveries, improvements, invention disclosures, inventor notebooks, records, research and documentation related to inventions, (iii)proprietary and confidential information, trade secrets, show-how and know how, (iv)databases, data compilations and collections, (v) technical data, customer lists, supplier lists, component lists, manufacturing process or procedures descriptions,manuals, schedules, prototypes, methods and processes, and (vi) technology, hardware, tools, manufacturing equipment, molds, casts, masters, templates, or machinery. 6 “Transferred IP” means any and all Transferred Patents and Transferred Know-How. “Transferred Know-How” means any and all Technology listed or described on Schedule II, and any and all Intellectual Property Rights (other than Patents) owned by, or held in the name of, Seller IP and/or Seller R&D associated or embodied therein. “Transferred Patents” means those Patents and Patent applications listed or described on ScheduleI. 1.2Additional Defined Terms The following capitalized terms shall have the respective meanings set forth in the respective Sections of this Agreement set forth opposite each such respective term below: Index of Terms Section Acquisition Transactions Recitals Agreement Preamble Allocation 1.7 Asset Purchase Recitals Assignment Instruments 5.2(j) Assumed Liabilities 1.4(a) Background License 4.6 Basket Amount 6.3(b) Books and Records 1.3(c) Business Authorizations 2.13 Buyer IP Preamble Buyer Parent Preamble Buyer Parties Preamble Buyer R&D Preamble Buyer Secretary Certificate 5.3(e) Capital Stock 4.7 Change of Control 4.7 Charter Documents 2.1 Closing 1.5 Closing Date 1.5 COBRA 2.17(a) Confidentiality Agreement 4.2 Conflict 2.5 Consultant Proprietary Information Agreement 2.10(x) Contract(s) 2.5 Copyright Co-Ownership Recitals Copyright Co-Ownership Agreement 5.2(d) Copyrights 1.1 7 Index of Terms Section Counsel 4.1(b) Disclosure Schedule Article II DOL 2.17(a) Employee Agreement 2.17(a) Employee Proprietary Information Agreement 2.10(x) ERISA 2.17(a) ERISA Affiliate 2.17(a) Escrow Agreement 6.4(a) Escrow Amount 6.4(a) Escrow Fund 6.4(a) Escrow Period 6.4(b) Exercise Notice 4.7 Exercise Period 4.7 FMLA 2.17(a) HIPAA 2.17(a) Inbound-Licenses 2.10(o) Indemnified Parties 6.2(a) Intercompany-Licenses 2.10(o) International Employee Plan 2.17(a) IP Contracts 2.10(p) IRS 2.17(a) Lease Agreements 2.9(a) Leased Real Property 2.9(a) License Recitals License Agreement 5.2(c) Loss(es) 6.2(a) NDAs 2.10(o) Non-Paying Party 4.5(b)(iii) Offered Assets 4.7 Officer’s Certificate 6.4(a) Outbound-Licenses 2.10(o) Parker Employment Agreement Recitals Patents 1.1 Paying Party 4.5(b)(iii) PBGC 2.17(a) Pension Plan 2.17(a) Pickett Employment Agreement Recitals PTO 1.1 Purchase Price 1.6(a) Purchased Assets 1.3 Referral Agreement 5.2(f) 8 Index of Terms Section Referral Services Recitals Retained Liabilities 1.4(b) Returns 2.7(b)(i) Right of First Refusal 4.7 Rohm& Haas Amendment 5.2(i) Seller Employee Plan 2.17(a) Seller IP Preamble Seller Parent Preamble Seller Parties Preamble Seller R&D Preamble Seller Secretary Certificate 5.2(h) Straddle Period Tax 4.5(b)(iii) Survival Date 6.1 Tax(es) 2.7(a) Third Party Claim 6.4(c) Third Party Expenses 4.3 Trade Secrets 1.1 Trademarks 1.1 Transfer Notice 4.7 Transfer Taxes 4.5(a) Transferred Employees 1.4(c) Transition Services Recitals Transition Services Agreement 5.2(e) Voting Stock 4.7 1.3Purchase and Sale of Assets Subject to the terms and conditions set forth in this Agreement, at the Closing, Seller Parties hereby agree to irrevocably sell, convey, transfer and assign to Buyer Parties, free and clear of all Liens, and Buyer Parties hereby agree to purchase from Seller Parties all right, title and interest in and to the following assets: (a)the Transferred IP and all rights to sue or recover and claim damages and costs for past, present and future infringement or misappropriation of any of the thereof; (b)all rights of Seller Parties under the Assumed Contracts, if any; (c)all materials, papers, records, research and documentation (in paper or electronic format) to the extent primarily relating to Transferred Know-How, including copies of all competitive analysis documents, public marketing documents, published and non-published technical papers, research and development supplier lists with contact information for research and development prototying, and prototyping documents (collectively, “Books and Records”); (d)all other goodwill related to the Purchased Assets; and (e)all rights, claims and privileges pertaining to, arising out of, or associated with, the assets described in Sections 1.3(a) through 1.3(d) above, including, without limitation, the right to file, prosecute and maintain the Transferred IP, the right to collect royalties or other payments, and the right to initiate causes of action for injunctive relief and other remedies of any kind for all past, present and future infringement of such Intellectual Property Rights. 9 All of the assets referred to in Sections1.3(a) through 1.3(e), inclusive, are collectively referred to herein as the “Purchased Assets.” Without limiting the generality of this Section 1.3, the Purchased Assets shall not include the Excluded Assets. 1.4Assumption of Certain Liabilities; Transferred Employees. (a)Buyer Parties shall not assume any Liabilities of Seller Parties except for those Liabilities which Buyer Parties expressly assume pursuant to this Section1.4(a).On the terms and subject to the conditions of this Agreement, Buyer Parties shall, on the Closing Date, assume the Liabilities of Sellers as of the Closing Date, whether accrued or arising before or after the Closing, listed on Schedule1.4(a) hereto (the “Assumed Liabilities”). (b)Seller Parties shall retain and be responsible for paying, performing and discharging when due, and Buyer Parties shall not assume or have any responsibility for, all Liabilities of Seller Parties other than, as of the Closing Date, the Assumed Liabilities (the “Retained Liabilities”).Without limiting the generality of the foregoing, the Retained Liabilities shall include all of the following Liabilities (other than the Assumed Liabilities): (i)any Liability arising from or related to the operations of Seller Parties, whenever arising or incurred, or the ownership of the Purchased Assets by Seller Parties through the Closing Date; (ii)all implied or explicit warranty or support obligations with respect to the Purchased Assets entered into prior to the Closing Date by Seller Parties; (iii)any Liabilities related to Seller Parties’ employees or employment matters; (iv)claims for death, personal injury, property damage or consequential, punitive, or other damages relating to or arising out of any business conducted by Seller Parties; (v)the violation or alleged violation of any Law by Seller Parties, including but not limited to, laws relating to civil rights, health, safety, labor, discrimination, export controls, and protection of the environment; (vi)claims of creditors of Seller Parties; (vii)claims relating to the disposal or arrangement for disposal by Seller Parties of any hazardous substance at any site, location or facility (whether or not owned or leased by Seller Parties); (viii)any obligation of Seller Parties to indemnify any Person; (ix)any Taxes of Seller Parties for any taxable period, including any liability for Taxes arising from or attributable to the operation of the Business or use or ownership of the Purchased Assets for all taxable periods (or portions thereof) ending on or prior to the Closing Date, and including any Transfer Taxes and Straddle Period Taxes allocable to Seller Parties pursuant to this Agreement; and (x)any liability or obligation of Seller Parties for costs and expenses incurred in connection with this Agreement, and the transactions contemplated hereby and thereby. (c)Prior to the Closing, those employees of Seller R&D listed in Section 2.17(b)(i) of the Disclosure Schedule (the “Transferred Employees”) will have entered into offer letters for at-will employment with Buyer Parent or an Affiliate of Buyer Parent, such employment to be conditioned upon the Closing.Buyer Parties shall be solely responsible for the execution of employment agreements with such Transferred Employees and none of the Seller Parties shall be liable in case any Transferred Employee does not accept employment of Buyer Parent or any of its Affiliates.Such employment will (i)be in compliance with any standard human resources policies and procedures of Buyer Parties, including requirements for 10 proof evidencing a legal right to work in the U.S. and the execution of Buyer Parent’s standard form of employee proprietary information agreement, (ii)have terms, including the position and responsibilities of such Transferred Employee as determined by Buyer Parties in consultation with Seller R&D, and (iii)supersede any prior employment agreements and other arrangements with such Transferred Employee in effect prior to the date thereof with any Sellers. (d)Prior to the Closing, each Transferred Employee will have entered into a resignation and release letter with the applicable Seller Party satisfactory to such Seller Party, which shall provide, inter alia, that such Transferred Employee shall release and forever discharge such Seller Party and its Affiliates from any and all claims arising out of or in connection with his/her employment with such Seller Party prior to the Closing Date and/or termination of employment with such Seller Party at the Closing Date, whether by contract or otherwise.Seller Parties shall be solely responsible for the execution of the resignation and release letters with such Transferred Employees. (e)On and after the Closing Date, Buyer Parent and its Affiliates shall bear the sole responsibility for instructing and supervising the Transferred Employees and shall thereafter pay, perform, discharge or otherwise satisfy obligations for the employment of such Transferred Employees.The Liabilities of the Transferred Employees shall be assumed by Buyer Parent and/or its Affiliates commencing from the Closing. 1.5The Closing The closing of the Asset Purchase (the “Closing”) will take place, subject to the satisfaction or waiver of the conditions set forth in Article V hereof, on the date hereof simultaneous with the entry into this Agreement, at the offices of Wilson Sonsini Goodrich& Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto, CA 94304.The date upon which the Closing actually occurs shall be referred to herein as the “Closing Date.”The Closing will be effective as of 12:01 a.m. Cleveland time on the Closing Date. 1.6Payment of Purchase Price; Instruments of Sale (a)The purchase price for the Asset Purchase (the “Purchase Price”) is $26,000,000 in cash.An amount equal to $22,100,000 of the Purchase Price shall be paid in cash by Buyer Parties by wire transfer of immediately available funds at the Closing to a bank account designated in writing by Seller Parties at least two (2) Business Days prior to the Closing Date, and an amount equal to $3,900,000 of the Purchase Price shall be paid into escrow to be held pursuant to the escrow arrangements contained in Section6.4. (b)At the Closing, Buyer Parties shall execute and deliver to Seller Parties: (i)the Purchase Price in the amount of $22,100,000 pursuant to Section 1.6(a) above; (ii)the Related Agreements to which Buyer Parties are a party; (iii) an executed copy of the Escrow Agreement; and 11 (iv)such other instruments, documents and certificates referred to in Article V. (c)At the Closing, the applicable Seller Parties shall execute and deliver to Buyer Parties: (i) all of the Purchased Assets or, in the case of the Transferred IP or other intangible assets, such instruments as are necessary or desirable to document and to transfer title to such assets from Seller Parties to Buyer Parties; (ii) (A)a duly executed bill of sale for the Purchased Assets substantially in the form of Exhibit C hereto; (B)assignments of the Transferred IP in forms acceptable to Buyer Parties and otherwise suitable for filing in all relevant jurisdictions, including copyright, patent and trademark registrations and assignments, including the assignment for Transferred Patents substantially in the form of Exhibit I-1 hereto and all Copyrights in the Transferred IP substantially in the form of Exhibit I-2 hereto; (C)such other good and sufficient instruments of conveyance, assignment and transfer, in form and substance reasonably acceptable to Buyer Parties, as shall be effective to vest in Buyer Parties good and valid title in and to the Purchased Assets; and (D) an executed copy of the Escrow Agreement; (iii)(A)all of the Assumed Contracts and (B)for each such Assumed Contract, to the extent required by its terms, a written agreement in a form satisfactory to Buyer Parties, signed by the party or parties (in addition to any Seller Parties) to such Assumed Contract pursuant to which such party or parties thereto: (1)consent to the transfer and assignment of such Assumed Contract to Buyer Parties and (2)confirm that Buyer Parties will have all rights that Sellers had under such Assumed Contract prior to the Closing and that there is no breach or default under such Assumed Contract; (iv)any other Related Agreements to which Seller Parties are a party; (v) evidence of release of all Liens on the Purchased Assets; (vi)evidence of termination of all agreements listed on Schedule 5.2(b); and (vii)such other instruments, documents and certificates referred to in Article V. 1.7Allocation of Purchase Price Buyer Parties shall, within thirty (30) days after the Closing Date, deliver to Seller Parties an allocation of the Purchase Price among the Purchased Assets in accordance with Section 1060 of the Code and the Regulations promulgated thereunder (the “Allocation”).Within ten (10) days after receipt of the Allocation, Seller Parties shall either (a) accept the Allocation, in which case the Allocation shall be conclusive and binding upon Buyer Parties and 12 Seller Parties for all purposes, and the parties agree that all returns and reports (including IRS Form8594) and all financial statements shall be prepared in a manner consistent with (and the parties shall not otherwise file a Return position inconsistent with) the Allocation unless required by the IRS or any other applicable taxing authority; or (b) Seller Parties shall have an additional ten (10) days to discuss any differences with respect to the Allocation with Buyer Parties, at the end of which period each of Seller Parties and Buyer Parties will be entitled to prepare all returns and reports and all financial statements in a manner that they deem appropriate. ARTICLEII REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES Seller Parties represent and warrant to Buyer Parties, subject to such matters, exceptions and/or qualifications as are disclosed in the disclosure schedule supplied by Seller Parties to Buyer Parties (the “Disclosure Schedule”) and dated as of the date hereof, as follows: 2.1Organization; Power Seller Parent is a company with limited liability, duly incorporated, validly existing and in good standing under the laws of the Cayman Islands.Seller IP is a company with limited liability, duly incorporated, validly existing and in good standing under the laws of the British Virgin Islands.Seller R&D is an Ohio corporation, duly incorporated, validly existing and in good standing under the laws of the State of Ohio.Each Seller Party has all requisite corporate or other power to own its properties and to carry on its business (including the Business) as currently conducted and as contemplated to be conducted.Each Seller Party is duly qualified or licensed to do business and is in good standing as a company, or as the case may be, a foreign corporation in each jurisdiction in which the character or location of its assets or properties (whether owned, leased or licensed) or the nature of its business make such qualifications necessary, except where failure to be qualified would not reasonably be expected to result in a Material Adverse Effect.Seller Parties have Made Available true and correct copies of the certificate of incorporation and bylaws, memorandum and articles of association, or equivalent organizational documents of each Seller Party, each as amended to date and in full force and effect on the date hereof (collectively, the “Charter Documents”), to Buyer Parties.None of Seller Parties have approved or proposed any amendment to any of the Charter Documents that is not already reflected in the Charter Documents. 2.2Capital Structure There have not been any issuances, repurchases or redemptions of any outstanding equity securities of Seller IP and Seller R&D that would impact the execution and delivery by each Seller Party of this Agreement and any Related Agreement to which such Seller Party is a party, and the consummation of the Acquisition Transactions and the other transactions contemplated hereby and thereby. 13 2.3Subsidiaries Seller R&D is the only Subsidiary of Seller IP, and Seller R&D has never had any Subsidiaries and does not otherwise own any shares of capital stock or any interest in, or control, directly or indirectly, any other corporation, limited liability company, partnership, association, joint venture or other business entity. 2.4Authority Each Seller Party has all requisite power, legal right, capacity and authority to enter into this Agreement and any Related Agreements to which it is a party and to consummate the Acquisition Transactions and the other transactions contemplated hereby and thereby.This Agreement, the Acquisition Transactions and the other transactions and grant of rights contemplated hereby have been approved by the Board of Directors/members of each Seller Party.The execution and delivery of this Agreement and any Related Agreements to which each Seller Party is a party and the consummation of the Acquisition Transactions and the other transactions contemplated hereby and thereby have been duly authorized by all necessary corporate action on the part of each Seller Party and no further action is required on the part of each Seller Party or its respective stockholders or shareholders, as the case may be, to authorize this Agreement and any Related Agreements to which each of them is a party and the Acquisition Transactions and the other transactions contemplated hereby and thereby, and the approval of the shareholders of Seller Parent is not required to authorize this Agreement and any Related Agreements and the Acquisition Transactions and the other transactions contemplated hereby and thereby.This Agreement and each of the Related Agreements has been duly executed and delivered by each Seller Party hereto and thereto, and assuming the due authorization, execution and delivery by the other parties hereto and thereto, constitute the valid and binding obligations of each Seller Party hereto and thereto, enforceable against each in accordance with their respective terms. 2.5No Conflict The execution and delivery by each Seller Party of this Agreement and any Related Agreement to which such Seller Party is a party, and the consummation of the Acquisition Transactions and the other transactions contemplated hereby and thereby, will not (A)result in any breach or default under (with or without notice or lapse of time, or both), or give rise to a right of termination, cancellation, modification or acceleration of any obligation or loss of any benefit under (any such event, a “Conflict”), (i)any provision of any of the Charter Documents, (ii)any mortgage, indenture, lease, contract, covenant, understanding, power of attorney or other agreement, instrument or commitment, permit, concession, non-disclosure agreement, franchise or license (each a “Contract” and collectively the “Contracts”) binding upon any Seller Party or any of their respective assets (whether tangible or intangible) or properties (including the Business) other than breaches or defaults that would not reasonably be expected to result in a Material Adverse Effect, or (iii)any Law or Order applicable to any Seller Party or any of their respective properties (whether tangible or intangible) or assets (including the Business) other than breaches or defaults that would not reasonably be expected to result in a Material Adverse Effect, or (B)result in the imposition of any Lien upon any of the Purchased Assets.Section2.5 of the Disclosure Schedule sets forth all necessary consents, waivers and approvals of parties to this Agreement and any Related Agreement and any Assumed Contracts as are required 14 thereunder.
